Exhibit 10.11

to Form 10-K







For Bank Use Only

Reviewed by

Due - AUGUST 31, 2002

Customer # SYNTHETECH Loan # 8471855333



 

REVOLVING CREDIT NOTE

$ 1,000,000.00 SEPTEMBER

27, 2001



FOR VALUE RECEIVED, the undersigned borrower (the "Borrower"), promises to pay
to the order of U. S. BANK N. A .

(the "Bank"), the principal sum of ONE MILLION AND NO /100 Dollars ($
1,000,000.00 ), payable AUGUST 31, 2002.

 

 

Interest.

The unpaid principal balance will bear interest at an annual rate equal to the
prime rate announced by the Bank.

The interest rate hereunder will be adjusted each time that the prime rate
changes.

 

 

Payment Schedule.

Interest is payable beginning OCTOBER 30, 2001, and on the same date of each
consecutive month thereafter (except that if a given month does not have such a
date, the last day of such month), plus a final interest payment with the final
payment of principal.

 

 

 

 

 

 

Interest will be computed for the actual number of days principal is unpaid,
using a daily factor obtained by dividing the stated interest rate by 360.

Principal amounts remaining unpaid after the maturity thereof, whether at fixed
maturity or by reason of acceleration of maturity, shall bear interest from and
after maturity until paid at a rate of 5% per annum plus the rate otherwise
payable hereunder.

In no event will the interest rate hereunder exceed that permitted by applicable
law. If any interest or other charge is finally determined by a court of
competent jurisdiction to exceed the maximum amount permitted by law, the
interest or charge shall be reduced to the maximum permitted by law, and the
Bank may credit any excess amount previously collected against the balance due
or refund the amount to the Borrower.

Subject to applicable law, if any payment is not made on or before its due date,
the Bank may collect a delinquency charge of 5. 00 % of the unpaid amount.
Collection of the late payment fee shall not be deemed to be a waiver of the
Bank's right to declare a default hereunder.

Without affecting the liability of any Borrower, endorser, surety or guarantor,
the Bank may, without notice, renew or extend the time for payment, accept
partial payments, release or impair any collateral security for the payment of
this Note, or agree not to sue any party liable on it

This Revolving Credit Note constitutes the Note issued under a Revolving Credit
Agreement dated as of the date hereof between the Borrower and the Bank, to
which Agreement reference is hereby made for a statement of the terms and
conditions under which loans evidenced hereby were or may be made and a
description of the terms and conditions upon which the maturity of this Note may
be accelerated, and for a description of the collateral securing this Note.

 

 

 

 

 

1128A Firstar Corporation 1998

11/00



 <Page>

 

 

 

 

 

All documents attached hereto, including any appendices, schedules, riders, and
exhibits to this Revolving Credit Note, are hereby expressly incorporated by
reference.

 

The Borrower hereby acknowledges the receipt of a copy of this Note.

Synthetech, Inc.

(Individual Borrower)

Borrower Name (Organization)

(SEAL)

a Oregon Corporation

Borrower Name N/A

(SEAL) By:

Borrower Name N/A



Name and Title: M. Sreenivasan President/CEO

Name and Title: Charles B. Williams Vice President/CFO

 

 

<Page> 

 

1128A 11/00

 

SYNTHETECH-8471855333

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement (the "Agreement") is made and entered into by
and between the undersigned borrower (the "Borrower") and the undersigned bank
(the "Bank") as of the date set forth on the last page of this Agreement.

ARTICLE I. LOANS

1.1 Revolving Credit Loans. From time to time prior to August 31, 2002 (the
"Maturity Date") or the earlier termination hereof, the Borrower may borrow from
the Bank for working capital purposes up to the aggregate principal amount
outstanding at anyone time of the lesser of (i) $ 1,000,000.00 (the "Loan
Amount"), less letters of credit issued by the Bank, or (ii) if applicable, the
Borrowing Base (defined below). All revolving loans hereunder will be evidenced
by a single promissory note of the Borrower payable to the order of the Bank in
the principal amount of the loan Amount (the "Note"). Although the Note will be
expressed to be payable in the full loan Amount, the Borrower will be obligated
to pay only the amounts actually disbursed hereunder, together with accrued
interest on the outstanding balance at the rates and on the dates specified
therein and such other charges provided for herein. In the event that the
principal amount outstanding under the Note exceeds the Borrowing Base at any
time, the Borrower will immediately, without request, prepay an amount
sufficient to eliminate such excess.

1.2 Borrowing Base. The Borrowing Base will be an amount equal to the sum of (i)
n/a % of the face amount of Eligible Accounts, and (ii) the lesser of $ n/a or
n/a % of the Borrower's cost of Eligible Inventory,

as such cost may be diminished as a result of any event causing loss or
depreciation in value of Eligible Inventory less (iii) the current outstanding
loan balance on note(s) in the original amount(s) of $ n/a , and less (iv)
undrawn amounts of outstanding letters of credit issued by Bank or any affiliate
thereof. The Borrower will provide the Bank with information regarding the
Borrowing Base in such form and at such times as the Bank may request. The terms
used in this Section 1.2 will have the meanings set forth in a supplement
entitled "Financial Definitions," a copy of which the Borrower acknowledges
having received with this Agreement and which is incorporated herein by
reference.

1.3 Advances and Paying Procedure. The Bank is authorized and directed to credit
any of the Borrower's accounts with the Bank (or to the account the Borrower
designates in writing) for all loans made hereunder, and the Bank is authorized
to debit such account or any other account of the Borrower with the Bank for the
amount of any principal or interest due under the Note or other amount due
hereunder on the due date with respect thereto. Each advance shall be in the
minimum amount of $5,000.

1.4 Closing Fee. The Borrower will pay the Bank a one-time closing fee of $
1,000.00 contemporaneously with execution of this Agreement. This fee is in
addition to all other fees, expenses and other amounts due hereunder.

1.5 Loan Facility Fee. The Borrower will pay a loan facility fee equal to:

$ n/a per annum, payable annually in advance; (or)

n/a % per annum of the loan Amount, payable annually in advance; (or)

n/a % per annum of the difference between the loan Amount and the actual daily
unpaid principal

amount of the Note outstanding from time to time, payable quarterly, in arrears,
on the last business day of each third calendar

month, and at maturity; (or)

n/a % per annum of the actual daily unpaid principal amount of the Note
outstanding from time to

time, payable quarterly, in arrears, on the last business day of each third
calendar month, and at maturity.

The loan facility fee is payable for the entire period that this Agreement is in
effect, regardless of whether any amounts are outstanding hereunder at any

given time.

1.6 Expenses and Attorneys' Fees. The Borrower will reimburse the Bank and any
Participant (defined below) for all attorneys' fees and all other costs, fees
and out-of-pocket disbursements incurred by the Bank or any Participant in
connection with the preparation, execution, delivery, administration, defense
and enforcement of this Agreement or any of the other loan Documents (defined
below), including attorneys' fees and all other costs and fees (a) incurred
before or after commencement of litigation or at trial, on appeal or in any
other proceeding, (b) incurred in any bankruptcy proceeding and (c) related to
any waivers or amendments with respect thereto (examples of costs and fees
include but are not limited to fees and costs for: filing, perfecting or
confirming the priority of the Bank's lien, title searches or insurance,
appraisals, environmental audits and other reviews related to the Borrower, any
collateral or the loans, if requested by the Bank). The Borrower will also
reimburse the Bank and any Participant for all costs of collection, including
all attorneys' fees, before and after judgment, and the costs of preservation
and/or liquidation of any collateral.

1.7. Compensating Balances. The Borrower will maintain on deposit with the Bank
in non-interest bearing accounts average daily collected balances, in excess of
that required to support account activity and other credit facilities extended
to the Borrower by the Bank, an amount at least equal to the sum of (i)

$ n/a and (ii) n/a % of the loan Amount as computed on a monthly basis. If the
Borrower fails to keep and maintain such balances, it will pay a deficiency fee,
payable within five days after receipt of a statement therefor calculated on the
amount by which the Borrower's average daily balances are less than the
requirements set forth above, computed at a rate equal to the rate set forth in
the Note.

1.8 Conditions to Borrowing. The Bank will not be obligated to make (or continue
to make) advances hereunder unless (i) the Bank has received executed originals
of the Note and all other documents or agreements applicable to the loans
described herein, including but not limited to the documents specified in
Article III (collectively with this Agreement the "Loan Documents"), in form and
content satisfactory to the Bank; (ii) if the loan is secured, the Bank has
received confirmation satisfactory to it that the Bank has a properly perfected
security interest, mortgage or lien, with the proper priority; (iii) the Bank
has received certified copies of the Borrower's Articles of Incorporation and
By-laws, or its Partnership Agreement (as appropriate), certification of
corporate or partnership status satisfactory to the Bank and all other relevant
documents; (iv) the Bank has received a certified copy of a resolution or
authorization in form and content satisfactory to the Bank authorizing the loan
and all acts contemplated by this Agreement and all related documents, and
confirmation of proper

1125A us bancorp 2001 Page 1 of 6 7/01

<Page>

authorization of all guaranties and other acts of third parties contemplated
hereunder; (v) if required by the Bank, the Bank has been provided with an
Opinion of the Borrower's counsel in form and content satisfactory to the Bank
confirming the matters outlined in Section 2.2 and such other matters as the
Bank requests; (vi) no default exists under this Agreement or under any other
Loan Documents, or under any other agreements by and between the Borrower and
the Bank; and (vii) all proceedings taken in connection with the transactions
contemplated by this Agreement (including any required environmental
assessments), and all instruments, authorizations and other documents applicable
thereto, are satisfactory to the Bank and its counsel.

 

ARTICLE II. WARRANTIES AND COVENANTS

While any part of the credit granted to the Borrower under this Agreement or the
other Loan Documents is available or any obligations under any of the Loan
Documents are unpaid or outstanding, the Borrower continuously warrants and
agrees as follows:

2.1 Accuracy of Information. All information, certificates or statements given
to the Bank pursuant to this Agreement and the other Loan Documents will be true
and complete when given.

2.2 Organization and Authority; Litigation. If the Borrower is a corporation or
partnership, the Borrower is a validly existing corporation or partnership (as
applicable) in good standing under the laws of its state of organization, and
has all requisite power and authority, corporate or otherwise, and possesses all
licenses necessary, to conduct its business and own its properties. The
execution, delivery and performance of this Agreement and the other Loan
Documents (i) are within the Borrower's power; (ii) have been duly authorized by
proper corporate or partnership action (as applicable); (iii) do not require the
approval of any governmental agency, other entity or person; and (iv) will not
violate any law, agreement or restriction by which the Borrower is bound. This
Agreement and the other Loan Documents are the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their terms. There is no litigation or administrative proceeding threatened or
pending against the Borrower which would, if adversely determined, have a
material adverse effect on the Borrower's financial condition or its property.

2.3 Existence; Business Activities; Assets. The Borrower will (i) preserve its
corporate or partnership (as applicable) existence, rights and franchises; (ii)
not make any material change in the nature or manner of its business activities;
(iii) not liquidate, dissolve, merge or consolidate with or into another entity;
and (iv) not sell, lease, transfer or otherwise dispose of all or substantially
all of its assets.

2.4 Use of Proceeds; Margin Stock; Speculation. Advances by the Bank hereunder
will be used exclusively by the Borrower for working capital and other regular
and valid purposes. The Borrower will not, without the prior written consent of
the Bank, redeem, purchase, or retire any of the capital stock or declare or pay
any dividends, or make any other payments or distributions of a similar type or
nature. The Borrower will not use any of the loan proceeds to purchase or carry
"margin" stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System). No part of any of the proceeds will be used for
speculative investment purposes, including, without limitation, speculating or
hedging in the commodities and/or futures market.

2.5 Environmental Matters. Except as disclosed in a written schedule attached to
this Agreement (if no schedule is attached, there are no exceptions), there
exists no uncorrected violation by the Borrower of any federal, state or local
laws (including statutes, regulations, ordinances or other governmental
restrictions and requirements) relating to the discharge of air pollutants,
water pollutants or process waste water or otherwise relating to the environment
or Hazardous Substances as hereinafter defined, whether such laws currently
exist or are enacted in the future (collectively "Environmental Laws"). The term
"Hazardous Substances" will mean any hazardous or toxic wastes, chemicals or
other substances, the generation, possession or existence of which is prohibited
or governed by any Environmental Laws. The Borrower is not subject to any
judgment, decree, order or citation, or a party to (or threatened with) any
litigation or administrative proceeding, which asserts that the Borrower (i) has
violated any Environmental Laws; (ii) is required to clean up, remove or take
remedial or other action with respect to any Hazardous Substances (collectively
"Remedial Action"); or (iii) is required to pay all or a portion of the cost of
any Remedial Action, as a potentially responsible party. Except as disclosed on
the Borrower's environmental questionnaire provided to the Bank, there are not
now, nor to the Borrower's knowledge after reasonable investigation have there
ever been, any Hazardous Substances (or tanks or other facilities for the
storage of Hazardous Substances) stored, deposited, recycled or disposed of on,
under or at any real estate owned or occupied by the Borrower during the periods
that the Borrower owned or occupied such real estate, which if present on the
real estate or in soils or ground water, could require Remedial Action. To the
Borrower's knowledge, there are no proposed or pending changes in Environmental
Laws which would adversely affect the Borrower or its business, and there are no
conditions existing currently or likely to exist while the Loan Documents are in
effect which would subject the Borrower to Remedial Action or other liability.
The Borrower currently complies with and will continue to timely comply with all
applicable Environmental Laws; and will provide the Bank, immediately upon
receipt, copies of any correspondence, notice, complaint, order or other
document from any source asserting or alleging any circumstance or condition
which requires or may require a financial contribution by the Borrower or
Remedial Action or other response by or on the part of the Borrower under
Environmental Laws, or which seeks damages or civil, criminal or punitive
penalties from the Borrower for an alleged violation of Environmental Laws.

2.6 Compliance with Laws. The Borrower has complied with all laws applicable to
its business and its properties, and has all permits, licenses and approvals
required by such laws, copies of which have been provided to the Bank.

2.7 Restriction on Indebtedness. The Borrower will not create, incur, assume or
have outstanding any indebtedness for borrowed money (including capitalized
leases) except (i) any indebtedness owing to the Bank and its affiliates, and
(ii) any other indebtedness outstanding on the date hereof, and shown on the
Borrower's financial statements delivered to the Bank prior to the date hereof,
provided that such other indebtedness will not be increased.

2.8 Restriction on liens. The Borrower will not create, incur, assume or permit
to exist any mortgage, pledge, encumbrance or other lien or levy upon or
security interest in any of the Borrower's property now owned or here after
acquired, except (i) taxes and assessments which are either not delinquent or
which are being contested in good faith with adequate reserves provided; (ii)
easements, restrictions and minor title irregularities which do not, as a
practical matter, have an adverse effect upon the ownership and use of the
affected property; (iii) liens in favor of the Bank and its affiliates; and (iv)
other liens disclosed in writing to the Bank prior to the date hereof .

2.9 Restriction on Contingent liabilities. The Borrower will not guarantee or
become a surety or otherwise contingently liable for any obligations of others,
except pursuant to the deposit and collection of checks and similar matters in
the ordinary course of business.

1125A

Page 2 of 6 7/01



<Page>

2.10 Insurance. The Borrower will maintain insurance to such extent, covering
such risks and with such insurers as is usual and customary for businesses
operating similar properties, and as is satisfactory to the Bank, including
insurance for fire and other risks insured against by extended coverage, public
liability insurance and workers' compensation insurance; and will designate the
Bank as loss payee with a "Lender's Loss Payable" endorsement on any casualty
policies and take such other action as the Bank may reasonably request to ensure
that the Bank will receive (subject to no other interests) the insurance
proceeds on the Bank's collateral.

2.11 Taxes and Other Liabilities. The Borrower will pay and discharge, when due,
all of its taxes, assessments and other liabilities, except when the payment
thereof is being contested in good faith by appropriate procedures which will
avoid foreclosure of liens securing such items, and with adequate reserves
provided therefor.

2.12 Financial Statements and Reporting. The financial statements and other
information previously provided to the Bank or provided to the Bank in the
future are or will be complete and accurate and prepared in accordance with
generally accepted accounting principles. There has been no material adverse
change in the Borrower's financial condition since such information was provided
to the Bank. The Borrower will (i) maintain accounting records in accordance
with generally recognized and accepted principles of accounting consistently
applied throughout the accounting periods involved; (ii) provide the Bank with
such information concerning its business affairs and financial condition
(including insurance coverage) as the Bank may request; and (iii) without
request, provide the Bank with management-prepared financial statements:

X quarterly within 90 days of the end of each quarter;

monthly within n/a days of the end of each month;

and annual audited financial statements prepared by an accounting firm
acceptable to the Bank within 90 days of the end of each fiscal year .

2.13 Inspection of Properties and Records; Fiscal Year. The Borrower will permit
representatives of the Bank to visit and inspect any of the properties and
examine any of the books and records of the Borrower at any reasonable time and
as often as the Bank may reasonably desire. The Borrower will not change its
fiscal year.

2.14 Financial Status. The Borrower will maintain at all times:

(i) Net Working Capital in the amount of at least (v) Capital Expenditures not
to exceed $ n/a per fiscal year

$ 9,000,000.00

(ii) Tangible Net Worth in the amount of at least (vi) Cash Flow Coverage Ratio
of at least n/ a .

$ n/a .

(iii) Debt to Worth Ratio of not more than (vii) Officers, Directors, Partners,
and Management Salaries and Other Compensation not to n/a . exceed $ n/a per
fiscal year.

(iv) Current Ratio of at least n/a .

The terms used in this Section 2.14 will have the meanings set forth in a
supplement entitled "Financial Definitions," a copy of which the Borrower hereby
acknowledges having received with this Agreement and which is incorporated
herein by reference.

2.15. Paid-In-Full Period. X If checked here, all revolving loans under this
Agreement and the Note must be paid in full for a period of at least 60
consecutive days during each fiscal year .

ARTICLE III. COLLATERAL AND GUARANTIES

3.1 Collateral. This Agreement and the Note are secured by any and all security
interests, pledges, mortgages/deeds of trust or liens now or hereafter in
existence granted to the Bank to secure indebtedness of the Borrower to the
Bank, including without limitation as described in the following documents:

Real Estate Mortgage(s)/Deed(s) of Trust dated

covering real estate located at



Security Agreement(s) dated

Collateral Pledge Agreement(s) dated

Other



3.2 Guaranties. This loan is guaranteed by



3.3 Credit Balances; Setoff. As additional security for the payment of the
obligations described in the Loan Documents and any other obligations of the
Borrower to the Bank of any nature whatsoever (collectively the "Obligations"),
the Borrower hereby grants to the Bank a security interest in, a lien on and n
express contractual right to set off against all depository account balances,
cash and any other property of the Borrower now or hereafter in the possession
of the Bank and the right to refuse to allow withdrawals from any account
(collectively "Setoff"). The Bank may, at any time upon the occurrence of a
default hereunder (notwithstanding any notice requirements or grace/cure periods
under this or other agreements between the Borrower and the Bank) Setoff against
the Obligations whether or not the Obligations (including future installments)
are then due or have been accelerated, all without any advance or

1125A Page 3 of 6 7/01

 <Page>

 

contemporaneous notice or demand of any kind to the Borrower, such notice and
demand being expressly waived

.



The information in this Article III is for information only and the omission of
any reference to an agreement will not affect the validity or enforceability
thereof. The rights and remedies of the Bank outlined in this Agreement and the
documents identified above are intended to be cumulative.

 

ARTICLE IV. DEFAULTS

 

4.1 Defaults. Notwithstanding any cure periods described below, the Borrower
will immediately notify the Bank in writing when the Borrower obtains knowledge
of the occurrence of any default specified below. Regardless of whether the
Borrower has given the required notice, the occurrence of one or more of the
following will constitute a default:

Nonpayment

. The Borrower shall fail to pay (i) any interest due on the Note or any fees,
charges, costs or expenses under the Loan Documents by 5 days after the same
becomes due; or (ii) any principal amount of the Note when due.



Nonperformance

. The Borrower or any guarantor of Borrower's Obligations to the Bank (
"Guarantor"
) shall fail to perform or observe any agreement, term, provision, condition, or
covenant (other than a default occurring under (a), (c), (d), (e),

(f) or (g) of this Section 4.1) required to be performed or observed by the
Borrower or any Guarantor hereunder or under any other Loan Document or other
agreement with or in favor of the Bank.



Misrepresentation

. Any financial information, statement, certificate, representation or warranty
given to the Bank by the Borrower or any Guarantor (or any of their
representatives)in connection with entering into this Agreement or the other
Loan Documents and/or any borrowing thereunder, or required to be furnished
under the terms thereof, shall prove untrue or misleading in any material
respect (as determined by the Bank in the exercise of its judgment) as of the
time when given.



Default on Other Obligations

. The Borrower or any Guarantor shall be in default under the terms of any loan
agreement, promissory note, lease, conditional sale contract or other agreement,
document or instrument evidencing, governing or securing any indebtedness owing
by the Borrower or any Guarantor to the Bank or any indebtedness in excess of
$10,000 owing by the Borrower to any third party, and the period of grace, if
any, to cure said default shall have passed.



Judgments

. Any judgment shall be obtained against the Borrower or any Guarantor which,
together with all other outstanding unsatisfied judgments against the Borrower
(or such Guarantor), shall exceed the sum of $10,000 and shall remain unvacated,
unbonded or unstayed for a period of 30 days following the date of entry
thereof.



Inability to Perform; Bankruptcy/Insolvency

. (i) The Borrower or any Guarantor shall die or cease to exist; or (ii) any
Guarantor shall attempt to revoke any guaranty of the Obligations described
herein, or any guaranty becomes unenforceable in whole or in part for any
reason; or (iii) any bankruptcy, insolvency or receivership proceedings, or an
assignment for the benefit of creditors, shall be commenced under any Federal or
state law by or against the Borrower or any Guarantor; or (iv) the Borrower or
any Guarantor shall become the subject of any out-of-court settlement with its
creditors; or (v) the Borrower or any Guarantor is unable or admits in writing
its inability to pay its debts as they mature.



Adverse Change; Insecurity

. (i) There is a material adverse change in the business, properties, financial
condition or affairs of the Borrower or any Guarantor, or in any collateral
securing the Obligations; or (ii) the Bank in good faith deems itself insecure.



 

4.2 Termination of Loans; Additional Bank Rights. Upon the Maturity Date or the
occurrence of any of the events identified in Section 4.1, the Bank may at any
time (notwithstanding any notice requirements or grace/cure periods under this
or other agreements between the Borrower and the Bank) (i) immediately terminate
its obligation, if any, to make additional loans to the Borrower; (ii) Setoff;
and/or (iii) take such other steps to protect or preserve the Bank's interest in
any collateral, including without limitation, notifying account debtors to make
payments directly to the Bank, advancing funds to protect any collateral and
insuring collateral at the Borrower's expense; all without demand or notice of
any kind, all of which are hereby waived.

 

4.3 Acceleration of Obligations. Upon the Maturity Date or the occurrence of any
of the events identified in Sections 4.1 (a) through 4.1 (e) and 4.1 (g), and
the passage of any applicable cure periods, the Bank may at any time thereafter,
by written notice to the Borrower , declare the unpaid principal balance of any
Obligations, together with the interest accrued thereon and other amounts
accrued hereunder and under the other Loan Documents, to be immediately due and
payable; and the unpaid balance will thereupon be due and payable, all without
presentation, demand, protest or further notice of any kind, all of which are
hereby waived, and notwithstanding anything to the contrary contained herein or
in any of the other Loan Documents. Upon the occurrence of any event under
Section 4.1 (f), the unpaid principal balance of any Obligations, together with
all interest accrued thereon and other amounts accrued hereunder and under the
other Loan Documents, will thereupon be immediately due and payable, all without
presentation, demand, protest or notice of any kind, all of which are hereby
waived, and notwithstanding anything to the contrary contained herein or in any
of the other Loan Documents. Nothing contained in Section 4.1, Section 4.2 or
this section will limit the Bank's right to Setoff as provided in Section 3.3 or
otherwise in this Agreement.

 

4.4 Other Remedies. Nothing in this Article IV is intended to restrict the
Bank's rights under any of the Loan Documents or at law, and the Bank may
exercise all such rights and remedies as and when they are available.

1125A

Page 4 of 6 7/01



 <Page>

 

ARTICLE V. OTHER TERMS

 

 

5.1 Financial Definitions Supplement. If a Borrowing Base or covenants regarding
financial status apply to this loan, the "Financial Definitions" Supplement
identified in Sections 1.2 and 2.14 of this Agreement is hereby incorporated
into this Agreement. The Borrower acknowledges receiving a copy of such
Supplement.

5.2 Additional Terms; Addendum/Supplements. The warranties, covenants,
conditions and other terms described in this Section and/or in the Addendum
and/or other attached document(s) referenced in this Section are incorporated
into this Agreement:

 

See attached addendum.

ARTICLE VI. MISCELLANEOUS

 

6.1 Delay; Cumulative Remedies. No delay on the part of the Bank in exercising
any right, power or privilege hereunder or under any of the other Loan Documents
will operate as a waiver thereof, nor will any single or partial exercise of any
right, power or privilege hereunder preclude other or further exercise thereof
or the exercise of any other right, power or privilege. The rights and remedies
herein specified are cumulative and are not exclusive of any rights or remedies
which the Bank would otherwise have.

6.2 Relationship to Other Documents. The warranties, covenants and other
obligations of the Borrower (and the rights and remedies of the Bank) that are
outlined in this Agreement and the other Loan Documents are intended to
supplement each other. In the event of any inconsistencies in any of the terms
in the Loan Documents, all terms will be cumulative so as to give the Bank the
most favorable rights set forth in the conflicting documents, except that if
there is a direct conflict between any preprinted terms and specifically
negotiated terms (whether included in an addendum or otherwise), the
specifically negotiated terms will control.

6.3 Participations; Guarantors. The Bank may, at its option, sell all or any
interests in the Note and other Loan Documents to other financial institutions
(the "Participant"), and in connection with such sales (and thereafter) disclose
any financial information the Bank may have concerning the Borrower to any such
Participant or potential Participant. From time to time, the Bank may, in its
discretion and without obligation to the Borrower, any Guarantor or any other
third party, disclose information about the Borrower and this loan to any
Guarantor, surety or other accommodation party. This provision does not obligate
the Bank to supply any information or release the Borrower from its obligation
to provide such information, and the Borrower agrees to keep all Guarantors
advised of its financial condition and other matters which may be relevant to
the Guarantors' obligations to the Bank.

6.4 Successors. The rights, options, powers and remedies granted in this
Agreement and the other Loan Documents will extend to the Bank and to its
successors and assigns, will be binding upon the Borrower and its successors and
assigns and will be applicable hereto and to all renewals and/or extensions
hereof.

6.5 Indemnification. Except for harm arising from the Bank's willful misconduct,
the Borrower hereby indemnifies and agrees to defend and hold the Bank harmless
from any and all losses, costs, damages, claims and expenses of any kind
suffered by or asserted against the Bank relating to claims by third parties
arising out of the financing provided under the Loan Documents or related to any
collateral (including, without limitation, the Borrower's failure to perform its
obligations relating to Environmental Matters described in Section 2.5 above).
This indemnification and hold harmless provision will survive the termination of
the Loan Documents and the satisfaction of the Obligations due the Bank.

6.6 Notice of Claims Against Bank; Limitation of Certain Damages. In order to
allow the Bank to mitigate any damages to the Borrower from the Bank's alleged
breach of its duties under the Loan Documents or any other duty, if any, to the
Borrower, the Borrower agrees to give the Bank immediate written notice of any
claim or defense it has against the Bank, whether in tort or contract, relating
to any action or inaction by the Bank under the Loan Documents, or the
transactions related thereto, or of any defense to payment of the Obligations
for any reason. The requirement of providing timely notice to the Bank
represents the parties' agreed-to standard of performance regarding claims
against the Bank. Notwithstanding any claim that the Borrower may have against
the Bank, and regardless of any notice the Borrower may have given the Bank, the
Bank will not be liable to the Borrower for consequential and/or special damages
arising therefrom, except those damages arising from the Bank's willful
misconduct.

6.7 Notices. Notice of any record shall be deemed delivered when the record has
been (a) deposited in the United States Mail, postage pre-paid, (b) received by
overnight delivery service, (c) received by telex, (d) received by telecopy, (e)
received through the internet, or (f) when personally delivered.

6.8 Payments. Payments due under the Note and other Loan Documents will be made
in lawful money of the United States, and the Bank is authorized to charge
payments due under the Loan Documents against any account of the Borrower. All
payments may be applied by the Bank to principal, interest and other amounts due
under the Loan Documents in any order which the Bank elects.

 

 1125A Page 5 of 6 7/01

<Page>

 

6.9 Applicable Law and Jurisdiction; Interpretation; Joint Liability;
Severability: This Agreement and all other Loan Documents will be governed by
and interpreted in accordance with the internal laws or the State of Oregon ,
except to the extent superseded by Federal law. Invalidity of any provisions of
this Agreement will not affect any other provision. THE BORROWER HEREBY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN THE
COUNTY OR FEDERAL JURISDICTION OF THE BANK'S BRANCH WHERE THE LOAN WAS
ORIGINATED, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD
TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE
NOTE, THE COLLATERAL, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTIONS ARISING
THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING. Nothing
herein will affect the Bank's rights to serve process in any manner permitted by
law, or limit the Bank's right to bring proceedings against the Borrower in the
competent courts of any other jurisdiction or jurisdictions. This Agreement, the
other Loan Documents and any amendments hereto (regardless of when executed)
will be deemed effective and accepted only upon the Bank's receipt of the
executed originals thereof. If there is more than one Borrower, the liability of
the Borrowers will be joint and several, and the reference to "Borrower" will be
deemed to refer to all Borrowers. Invalidity of any provision of this Agreement
shall not affect the validity of any other provision.

6.10 Copies; Entire Agreement; Modification. The Borrower hereby acknowledges
the receipt of a copy of this Agreement and all other Loan Documents.

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL
ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT
BETWEEN BORROWER AND THE BANK. A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS NOW
IN EFFECT BETWEEN BORROWER AND THE BANK, WHICH OCCURS AFTER RECEIPT BY BORROWER
OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT. ORAL OR IMPLIED
MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND SHOULD NOT BE
RELIED UPON.

6.11 Waiver of Jury Trial. THE BORROWER AND THE BANK HEREBY JOINTLY AND
SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS THEREUNDER, ANY
COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING THEREFROM OR
CONNECTED THERETO. THE BORROWER AND THE BANK EACH REPRESENTS TO THE OTHER THAT
THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

6.12 Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Agreement, are hereby expressly
incorporated by reference.

IN WITNESS WHEREOF, the undersigned have executed this REVOLVING CREDIT
AGREEMENT as of SEPTEMBER 27, 2001 .

 

 

 

(Individual Borrower) Synthetech. Inc.

Borrower Name (Organization)



(SEAL) a Oregon Corporation

Borrower Name N/A By

 

 



(SEAL) Name and Title: M.Sreenivasan, President/CEO

By

Borrower Name N / A Name and Title Charles B. Williams.

Vice President/CFO

 

U.S. BANK N.A.

(Bank)

By

Name and Title Les Livengood, Relationship Manager

 

 

 

 

Borrower Address: 1290 Industrial Way, Albany, OR 97321

 

Borrower Telephone No.: (541) 967-6575

  

1125A

Page 6 of 6 7/01



<Page>

 

 

ADDENDUM TO REVOLVING CREDIT AGREEMENT

 

This Addendum is made part of the Revolving Credit Agreement (the "Agreement")
made and entered into by and between the undersigned borrower (the "Borrower")
and the undersigned bank (the "Bank") as of the date identified below. The
warranties, covenants and other terms described below are hereby added to the
Agreement.

CASH FLOW REQUIREMENTS

. Maintain Cash Flow at not less than the following level: Fixed Coverage Charge
Ratio of 1.20 to 1.00: defined as earnings before interest, taxes, depreciation
and amortization expenses, and exclusive of extraordinary gains and income minus
cash taxes minus cash dividends minus unfunded capital expenditures minus
withdrawals, distributions, and loans to shareholders by cash interest plus
mandatory debt requirement.



UNFUNDED CAPITAL EXPENDITURES

. Means for any fiscal year, the sum of the purchase price of all fixed assets
and other assets (i.e. property, plant, equipment, leasehold improvements,
intangibles, or similar accounts on Borrower's balance sheet) acquired or
internally developed during such fiscal year minus the sum of all long-term debt
(whether payable to the seller or to any other person or party) incurred by
Borrower to finance the acquisition of such fixed assets and other assets.



 

CALCULATION DATES FOR COVENANTS AND RATIOS

Compliance with all covenants and ratios shall be determined by calculating the
ratios/amounts as of the end of each fiscal year.

 

 

 

 

 

 

  

 

Dated as of:

(Individual Borrower)

Synthetech, Inc.

a

(SEAL)

By:

Borrower Name

M. Sreenivasan, President/CEO

(

SEAL)



By:

Charles B. Williams, Vice President/CFO

Borrower Name

US Bank National Association (Bank)

By

Name and Title Les Livengood, Vice President

 

 

 

 

Page 1 of 1 10/00

 

1

<Page>

SYNTHETECH-8471855333

FINANCIAL DEFINITIONS SUPPLEMENT

TO

Revolving Credit Agreement

and

Term Loan Agreement

 

1. The term "Capital Expenditures" shall mean the aggregate amount of all
purchases or acquisition of fixed assets, including real estate, motor vehicles,
equipment, fixtures, leases and any other items that would be capitalized on
Debtor's books under generally accepted accounting principles. The term "Capital
Expenditures" will not include expenditures or charges for the usual and
customary maintenance, repair and retooling of any fixed asset, the acquisition
of new tooling in the ordinary course of business or fixed asset acquisitions
evidenced by a binding purchase order or agreement made prior to the date of
this Agreement.

 

2. The term "Cash Flow Coverage Ratio" shall mean the relationship, expressed as
a numerical ratio, between:

(i) The total of Borrower's after-tax income (less dividends) plus depreciation
and amortization; and

(ii) Current maturities of long-term debt.

 

3. The term "Current Ratio" shall mean the relationship, expressed as a
numerical ratio, between the amount described below in 7(i) and the amount
described in 7(ii).

 

4. The term "Debt to Worth Ratio" shall mean the relationship, expressed as a
numerical ratio, between:

(i) The total of all liabilities of the Borrower which would appear on a balance
sheet of the Borrower in accordance with generally accepted accounting
principles; and

(ii) Tangible Net Worth.

 

5. The term "Eligible Account" shall mean an account owing to the Borrower which
meets all of the following requirements at the time it comes into existence and
continues to meet the same until it is collected in full:

 

(i) Sale of Goods or Services Rendered: It arose from the performance of
services by the Borrower, or from a bona fide sale or lease of goods on terms in
effect as of the date of this Agreement as disclosed by the Borrower to the
Bank; which services have been fully performed for an account debtor or which
goods have been delivered or shipped to an account debtor residing in the United
States or to a foreign account debtor acceptable to the Bank and supported by a
letter of credit acceptable to the Bank or to the United States or any agency or
department thereof whose accounts are assigned to the Bank under the Federal
Assignment of Claims Act; and for which the Borrower has genuine and complete
invoices, shipping documents or receipts;

(ii) Age and Due Date. It is payable within 30 days of the date of invoice, and
in each instance is not more than 60 days past due;

(iii) Ownership. It is owned and assignable by the Borrower free of all claims,
encumbrances and security interests (except the Bank's paramount security
interest);

No Defenses
. It is enforceable by the Borrower and the Bank against the account debtor for
the amount shown as owing in the statements furnished by the Borrower to the
Bank; it and the transaction out of which it arose comply with all applicable
laws and regulations; it is not subject to any setoff, credit allowance or
adjustment except discount for prompt payment, nor has the account debtor
returned the goods or disputed liability; and it did not arise from a
conditional sale, guaranteed sale, sale on approval, sale or return or sale on
consignment;

(v) Financial Condition of Account Debtor. Neither the Borrower nor the Bank has
any notice or knowledge of anything which might impair the credit standing of
the account debtor or the prospect of payment of the account, nor does the
dollar amount of past-due invoices as a portion of the total dollar amount due
from an account debtor exceed 10 %, which limitation may change from time to
time;

(vi) Affiliates. It is not due from an Affiliate of the Borrower, including,
without limitation, (a) a parent corporation; (b) subsidiary corporation; (c) an
entity controlled by any controlling shareholder(s) of the Borrower; or (d) any
officer, director, shareholder or owner of the Borrower or of any Affiliate.
(collectively "Affiliate"); 

1126A us bancorp 2001 Page 1 of 2

6/01



 <Page>

(vii) Other Provisions. 

6. The term "Eligible Inventory" shall mean inventory (as defined under the
Uniform Commercial Code in the state where the Bank's main office is located) of
the Borrower which meets all of the following requirements and continues to meet
the same until it is sold or otherwise disposed of:

 

(i) Ownership. It is owned and assignable by the Borrower free of all claims,
encumbrances and security interests (except the Bank's paramount security
interest); it is located in the United States; it is not stored with any bailee,
warehouseman, Affiliate or other party without a written agreement in favor of
the Bank; and it is not held by the Borrower nor put in the field by the
Borrower as a conditional sale, guaranteed sale, sale on approval, sale or
return or sale on consignment.

(ii) Condition. It is in good condition; it has not materially declined in
value; it is not work-in-process; it is of an age, type and quantity acceptable
to the Bank; and, in the case of goods held for sale, it is new and unused
(except as the Bank may otherwise consent in writing);

Other Provisions
.
 

7. The term "Net Working Capital" shall mean:

 

(i) the amount of all assets which under generally accepted accounting
principles would appear as current assets on the balance sheet of the Borrower ,

 

Less

 

(ii) the amount of all liabilities which under generally accepted accounting
principles would appear as current liabilities on such balance sheet, including
all indebtedness payable on demand or maturing (whether by reason of specified
maturity, fixed prepayments, sinking funds or accruals of any kind, or
otherwise) within 12 months or less from the date of the relevant statement,
including all lease and rental obligations due in 12 months or less under
capitalized leases, and including customers' advances and progress billings on
contracts.

 

 8. The term "Officer, Directors, Partners, and Management Salaries and Other
    Compensation" shall mean the aggregate amount of all salaries, bonuses,
    dividends (except for satisfaction of the income tax liability for
    Subchapter S corporations), partnership distributions, draws, profit-sharing
    payments or other compensation of any kind to officers, directors, partners,
    and other employees having management or executive responsibilities (and all
    amounts to family members of any such persons).

     

 9. The term "Tangible Net Worth" shall mean the total of all assets properly
    appearing on the balance sheet of the Borrower in accordance with generally
    accepted accounting principles, less the sum of the following:

(i) the book amount of all such assets which would be treated as intangibles
under generally accepted accounting principles, including, without limitation,
all such items as goodwill, trademarks, trademark rights, trade names, trade
name rights, brands, copyrights, patents, patent rights, licenses, deferred
charges and unamortized debt discount and expense;

(ii) any write-up in the book value of any such assets resulting from a
revaluation thereof subsequent to the date of the Revolving Credit Agreement, or
the Term Loan Agreement, as the case may be;

(iii) all reserves, including reserves for depreciation, obsolescence,
depletion, insurance, and inventory valuation, but excluding contingency
reserves not allocated for any particular purpose and not deducted from assets;

(iv) the amount, if any, at which any shares of stock of the Borrower appear on
the asset side of such balance sheet;

  (v) all liabilities of the Borrower shown on such balance sheet;

(vi) all investments in foreign affiliates and nonconsolidated domestic
affiliates; and

(vii) all accounts or notes due to the Borrower from any shareholder, director,
officer, employee or affiliate of the Borrower or from any relative of such
party.

 

1126A Page 2 of 2

6/01



<Page>